COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-137-CV

IN RE TIMMY RAY CALDWELL                                               RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

         The court has considered Relator’s petition for writ of mandamus.

Nothing in the record before us indicates that Relator’s pre-conviction writ of

habeas corpus was brought to the attention of the trial court. 2        See In re

Villarreal, 96 S.W.3d 708, 710–11 (Tex. App.—Amarillo 2003, orig.

proceeding). Accordingly, we deny Relator’s petition for writ of mandamus and

his “Motion For Evidentiary Hearing.”

                                                    PER CURIAM

PANEL: WALKER, LIVINGSTON, and MEIER, JJ.



   1
       … See Tex. R. App. P. 47.4.
   2
    … Although the record filed by Relator contains a document purportedly
seeking a hearing in the trial court on his pre-conviction petition for writ of
habeas corpus, it is not file-stamped. Our clerk’s office confirmed with the trial
court clerk that no such document was filed in the trial court.
DELIVERED: June 10, 2009




                           2